Citation Nr: 0919389	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected posttraumatic stress 
disorder (PTSD) with Major Depressive Disorder.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006, June 2007, July 2007, 
and October 2008 rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The RO's December 2006 rating decision granted service 
connection for PTSD and assigned a 50 percent rating 
effective April 25, 2006.  As the increase evaluation claim 
for PTSD involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Board notes that the Veteran appeared to raise a claim 
for a total disability rating based on individual 
unemployability (TDIU) in a March 2008 statement in support 
of his claim.  Since the issue has not been developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.

The issues of service connection for tinnitus and an 
increased initial evaluation for service-connected PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested a hearing 
loss disability for VA compensation purposes in service or 
for many years thereafter

3.  The Veteran's bilateral hearing loss is not shown to have 
had its clinical onset in service or to be related to any 
event or incident in active service.  


CONCLUSION OF LAW

The Veteran does not have a current bilateral hearing loss 
disability due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA has duties to notify and assist, which 
require that upon receipt of a complete or substantially 
complete application for benefits, VA must notify a veteran 
and his or her representative, if any, of any information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

In the present case, the Veteran was notified in an April 
2007 letter of the information and evidence needed to 
substantiate and complete his appeal.  The April 2007 letter 
also notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  Accordingly, although 
the Veteran has not identified or shown that any potential 
errors are prejudicial, the Board finds that any arguable 
lack of full preadjudication notice in this appeal has not, 
in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 
07-1209 slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained.  Further, there is no indication of any 
identified records for which VA has not undertaken adequate 
search efforts.  Additionally, the Veteran was afforded a VA 
examination in August 2008.  This examination is adequate, 
because, as shown below, it was based upon consideration of 
the Veteran's relevant medical history, including his 
assertions and current complaints, and because it describes 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).   

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the claim decided 
hereinbelow, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the 
development of evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Rather, 
remanding the claim herein decided for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, 
the absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim for 
hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as sensorineural hearing loss, when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period), but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  The Veteran need only 
provide evidence of symptoms, and not treatment, to establish 
continuity of symptomatology.  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Furthermore, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).

Engagement in combat does not, however, provide a substitute 
for medical nexus evidence, or evidence of current 
disability, but rather serves only to reduce the evidentiary 
burden with respect to submission of evidence regarding the 
incurrence or aggravation of an injury or disease while in 
service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999) (en 
banc).  A veteran must still establish that the current 
disability is etiologically related to the in-service 
event(s).  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998).

Here, the Veteran's service treatment record (STR) shows that 
the Veteran's ears and ear drums were found "normal" on 
clinical evaluation at the time of separation.  The 
separation examination report also notes audiological 
evaluation results as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5 
5
10
0
0
LEFT
0
0
5
5
0

In the separation self-report of medical history, the Veteran 
indicated that he did not have and had never had hearing 
loss.  

The STR otherwise includes no complaints, findings, or 
diagnosis of hearing loss.

In July 1972, following his discharge, the Veteran underwent 
a VA examination (in support of an unrelated service 
connection claim).  The examination report documents that no 
hearing loss was noted.  

The record on appeal also contains extensive VA medical 
center (VAMC) treatment records.  They also do not provide 
any indication of a hearing loss.  

More recently, in August 2008, the Veteran underwent a VA 
audiological evaluation.  The examiner reviewed the claims 
file and noted that the Veteran's history included active 
service as a medical corpsman.  The Veteran often flew on and 
worked near large aircraft with the use of hearing 
protection.  He also served for three months in Vietnam 
attached to a marine unit.  There, he provided support for an 
artillery unit and was exposed to machine gun fire.  On 
occasion, he had to fire a rifle himself.  He was also 
stationed in Japan during service, where he was involved in 
transporting ("medevacing") patients and supplies on large 
aircraft; he did not use hearing protection.  

The examiner also noted that, following service, the Veteran 
reported no significant noise exposure.  Functionally, the 
Veteran reported that his hearing loss has caused arguments 
with his wife.  

The examiner reported hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20 
30
40
65
75
LEFT
20
25
40
55
75

Speech recognition scores were 92 percent right ear and 96 
percent left ear.  The Veteran denied otalgia, adult 
otorrhea, ear surgery, head trauma, and vertigo. Accordingly, 
the examiner diagnosed normal to severe sensorineural hearing 
loss (SNHL) bilaterally.  The examiner also determined that 
the Veteran's diagnosed tinnitus was not related to his 
active service.  In support, the examiner explained that 
audiograms performed in September 1966 and March 1971 showed 
hearing within normal limits bilaterally.  In addition, the 
examiner found no complaints of hearing loss in the Veteran's 
claims file.  

In support of his claim, the Veteran has asserted his belief 
that his hearing loss began during his active service.  

In light of the evidence of record on appeal, as described 
above, the Board finds that service connection for bilateral 
hearing loss is not warranted.  First, a presumption of 
service connection is not applicable, since the evidence does 
not demonstrate a bilateral hearing loss disability manifest 
to a degree of 10 percent or more within one year from the 
Veteran's separation from active service.  See 38 C.F.R. 
3.307.  

Furthermore, although the Veteran's current hearing acuity is 
shown to meet the requirements to be considered a disability 
according to VA law, the competent medical evidence 
establishes that the hearing loss is not related to the 
Veteran's active service.  See 38 C.F.R. § 3.385; Hensley, 5 
Vet. App. at 159; Ledford, 3 Vet. App. at 89.  

Importantly, the August 2008 VA examiner specifically noted 
the Veteran's exposure to in-service acoustic trauma.  The 
examiner determined, nonetheless, that the Veteran's current 
hearing loss is not related to service, since there was an 
absence of evidence showing a hearing loss until many years 
following service.  The Board finds that the VA examiner's 
opinion is especially probative since it is uncontroverted, 
factually accurate, fully articulated, and based on sound 
reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board notes that the VA examiner did not appear to 
directly state an opinion as to the etiology of the Veteran's 
bilateral hearing loss.  (As shown above, the examiner stated 
that "tinnitus is not related to [the Veteran's active] 
service.").  The Board finds, however, that the examiner's 
opinion also applies to the Veteran's service connection 
claim for hearing loss, since the examiner stated his opinion 
in the context of a discussion of the Veteran's "hearing 
difficulties," including hearing loss and tinnitus.  
Moreover, the examiner supported his rationale by 
specifically explaining that the record contained no history 
of hearing loss complaints or treatment.  

The Board has also carefully considered the Veteran's lay 
assertions.  The Veteran, as a lay person, is competent to 
report on the onset of symptomatology.   Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).

On the other hand, lay evidence may only be competent and 
sufficient to establish a evidence of a diagnosis or etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or competent etiology opinion.  Also, 
as shown, the evidence does not include a contemporaneous 
medical diagnosis, and the record contains no earlier 
descriptions of hearing loss supporting a later diagnosis.  
Accordingly, the Veteran's lay opinion does not constitute 
competent medical evidence in support of his claim and lacks 
probative value.  See Jandreau, 492 F.3d at 1376-77; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Finally, to the extent that the record supports a conclusion 
that the Veteran engaged in combat with the enemy, the Board 
need not reach the question of in-service injury, since the 
medical evidence establishes that the current hearing loss 
disability is not related to any event in service.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for bilateral hearing 
loss.  In reaching this conclusion the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Upon careful review, the Board finds that the Veteran's 
separate claims of service connection for PTSD and tinnitus 
must be remanded for further development.  

With regard to the claim of service connection for PTSD, 
remand is necessary for two reasons.  First, the Veteran 
submitted new evidence following the RO's most recent 
adjudication of the claim in a October 2008 SSOC.  Since the 
Veteran did not waive initial RO jurisdiction of this 
evidence, the Board cannot consider it in the first instance.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Second, the Veteran, in a March 2008 statement (attached to 
his Notice of Disagreement (NOD)), requested a hearing before 
the RO's Decision Review Officer (DRO).  The record, however, 
shows that the Veteran was not afforded the requested 
hearing.  Accordingly, the claim must be remanded to allow 
the RO the opportunity to schedule the Veteran for such a 
hearing.  

With regard to the Veteran's claim of service connection for 
tinnitus, the RO issued a rating decision in October 2008, 
denying the claim.  In December 2008, the Veteran submitted a 
letter, identified as his NOD, in which he expressed his 
disagreement with the RO's decision.  He wrote, specifically, 
that his "hearing problems did in-fact start" during active 
service.  Since the RO has not yet issued a Statement of the 
Case concerning the claim, remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter  
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers who 
treated him for his claimed disabilities.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all outstanding VA treatment 
records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record, to include scheduling the Veteran 
for a hearing at the RO before a DRO at 
the earliest opportunity.

4.  The RO must provide the Veteran a 
statement of the case with respect to his 
claim of service connection for tinnitus.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of the issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a substantive appeal is filed, the 
claims, subject to current appellate 
procedures, should be returned to the 
Board for further appellate consideration, 
as appropriate.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should readjudicate the claim for an 
increased rating for the service-connected 
PTSD in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied after 
readjudication, the RO should furnish to 
the Veteran and his representative, if 
any, an appropriate Supplemental Statement 
of the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and affords the appropriate time period 
for response.  Thereafter, if indicated, 
the claim should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


